




Exhibit 10.1
 




TRUST FOR
PICO HOLDINGS, INC.  EXECUTIVE
DEFERRED COMPENSATION
 




This Agreement made this 31st day of December 1997, by and between PICO
Holdings, Inc. (“PICO”) and Huntington National Bank, N.A. (“Trustee”);
 
WHEREAS, PICO and certain of its affiliates have entered into deferred
compensation arrangements (“Deferral Agreements”) with certain of their
executive management employees;
 
WHEREAS, PICO and certain of its affiliates have incurred or expect to incur
liability to pay deferred compensation under the terms of the Deferral
Agreements;
 
WHEREAS, PICO wishes to establish a Trust (“Trust”) and to contribute to the
Trust assets that, shall be held therein, subject to the claims of creditors in
the event of Insolvency (as herein defined) of PICO or any affiliate, until paid
to employees and their beneficiaries in such manner and at such times as
specified in the Deferral Agreements;
 
WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Deferral Agreements
as unfunded agreements maintained for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
for purposes of Title I of the Employee Retirement Income Security Act of 1974;
 
WHEREAS, it is the intention of PICO to hold assets in this Trust to provide a
source of funds to assist it in the meeting of the liabilities under the
Deferral Agreements;
 
NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:
 
Section 1.                      ESTABLISHMENT OF TRUST.
 
(a)           PICO hereby deposits with Trustee in Trust the cash sum of
$100.00, which shall become the principal of the Trust to be held, administered
and disposed of by Trustee as provided in this Trust Agreement.
 
(b)           The Trust hereby established shall initially be, revocable by
PICO.  The Trust shall become irrevocable upon a Change of Control of PICO, as
defined herein.  For purposes of this Trust, Change of Control shall be deemed
to have occurred in the reasonable discretion of the Board of Directors in
consideration of the following guidelines: (i) any person (as the term is used
in Sections 13(d) and 14(d) of the Securities Exchange Act) is or becomes the
beneficial owner (as defined in Rule 13 d-3 under the Exchange Act), directly or
indirectly of securities of  PICO representing thirty percent (30%) or more of
PICO’s outstanding securities; or (ii)individuals who are members of PICO’s
Board of Directors on the date hereof (the “Incumbent Board”) cease for any
reason to constitute at least a majority thereof, provided that any person
becoming a director subsequent to the date hereof whose election was approved by
a vote of at least two-thirds of the directors comprising the Incumbent Board,
or whose nomination for election by the stockholders of PICO was approved by the
nominating committee serving under an Incumbent Board, shall be considered a
member of the Incumbent Board.
 
(c)           The Trust is intended to be a grantor trust, of which PICO and any
affiliate participating in the Plan, are the grantors, within the meaning of
subpart E, part 1, subchapter J, chapter 1, subtitle A of the Internal Revenue
Code of 1986, as amended, and shall be construed accordingly.
 
(d)           The principal of the Trust, and any earnings thereon shall be held
separate and apart from other funds of PICO and shall be used exclusively for
the uses and purposes of paying amounts due under the Deferral Agreements and
general creditors as herein set forth.  Employees entering into Deferral
Agreements and their beneficiaries shall have no preferred claim on, or any
beneficial-ownership interest in, any assets of the Trust.  Any rights created
under the Deferral Agreements and this Trust Agreement shall be mere unsecured
contractual rights of employees and their beneficiaries against PICO or any
affiliate.  Any assets held by the Trust will be subject to the claims of the
general creditors of PICO and any affiliate (to the extent of each entity’s
proportionate interest in the Trust) under federal and state law in the event of
Insolvency, as set forth in Section 3(a) herein.
 
(e)                      Within thirty (30) days after the initial establishment
of the Trust, PICO and its affiliates shall deposit into the Trust cash in an
amount equal to the total amount deferred under all Deferral Arrangements with
employees from the effective date of such Deferral Agreements to the date of
establishment of the Trust.  In addition, within fifteen (15) days after each
subsequent calendar month following the establishment of this Trust, PICO (and
any participating affiliate) shall be required to deposit into the Trust cash in
an amount equal to the amount deferred from all employees’ Deferral Agreements
for such month.  PICO in its sole discretion, may at any time, or from time to
time, make additional deposits of cash or other property in Trust with Trustee,
Upon a Change of Control PICO shall as soon as possible but in no event later
than thirty (30) days following the Change of Control make an irrevocable
contribution to the Trust in an amount that is sufficient to pay each employee
the amount (as adjusted for earnings and losses) to which he or she would be
entitled pursuant to the terms of the employee’s Deferral Agreement as of the
date of the Change of Control.
 
Section 2.                      PAYMENTS TO EXECUTIVE EMPLOYEES AND THEIR
BENEFICIARIES.
 
(a)           PICO shall deliver to Trustee a schedule (the “Payment Schedule”)
that indicates the amounts payable in respect of each employee, and that
contains such other instructions as to enable, the Trustee to make any
distributions to each employee as required under his or her Deferral Agreement,
Except as otherwise provided herein, Trustee shall make payments in accordance
with such Payment Schedule.  No set-off from any amounts payable to an employee
hereunder shall be permitted without the employee’s written consent.  No changes
shall be made by PICO to the Payment Schedule without the written consent of the
affected employee (except for a change permitted under an employee’s Deferral
Agreement or a change to an immediate lump sum payment of all remaining benefits
upon termination of all Deferral Agreements).  The Trustee shall make provision
for the reporting and withholding of any federal state or local taxes that may
be required to be withheld with respect to the payment of compensation from the
Trust and shall pay amounts withheld to the appropriate taxing authorities or
determine that such amounts have been reported, withheld and paid by PICO.
 
(b)                      The entitlement of an employee or his or her
beneficiaries to deferred amounts under the employee’s Deferral Agreement shall
be certified by the Compensation Committee of the Board of Directors of PICO or
such party as it shall designate and any claim for such benefits shall be
considered and reviewed under the procedures set out in the Deferral Agreement.
 
(c)           PICO (or any affiliate) may make payment of deferred compensation
directly to employees or their beneficiaries as they become due under the terms
of the Deferral Agreements, PICO shall notify Trustee of its decision to make
payment of benefits directly prior to the time amounts are payable to employees
or their beneficiaries.  In addition, if the principal of the Trust, and any
earnings thereon, are not sufficient to make payments of benefits in accordance
with the terms of any Deferral Agreement, PICO shall make the balance of each
such payment in accordance with the terms of the Deferral Agreement.  Trustee
shall notify PICO where principal and earnings are not sufficient.
 
Section 3.
TRUSTEE RESPONSIBILITY REGARDING PAYMENTS TO TRUST BENEFICIARY WHEN PICO IS
INSOLVENT.

 
(a)                      Trustee shall cease payment of benefits to all
employees and their beneficiaries if PICO or any other affiliate participating
in the Trust is Insolvent, “Insolvent” for purposes of this Trust Agreement
shall mean if (i) an entity is unable to pay its debts as they become due, or
(ii) an entity is subject to a pending proceeding as a debtor under the United
States Bankruptcy Code.
 
(b)                      At all times during the continuance of this Trust, as
provided in Section l(d) hereof, the principal and income of the Trust shall be
subject to claims of general creditors of PICO and any participating affiliate
under federal and state law as set forth below.
 
(1)           The Board of Directors and the Chief Executive Officer of PICO and
any participating affiliate shall have the duty to inform Trustee in writing of
such entity’s Insolvency.  If a person claiming to be a creditor of PICO or a
participating affiliate alleges in writing to Trustee that such entity has
become Insolvent, Trustee shall determine whether such entity is Insolvent and,
pending such determination, Trustee shall discontinue payment of benefits to
employees and beneficiaries.
 
(2)           Unless Trustee has actual knowledge of the Insolvency of PICO or
any participating affiliate, or has received notice from any of such entities or
from a person claiming to be a creditor alleging that any of such entities is
Insolvent, Trustee shall have no duty to inquire whether the entity is
Insolvent.  Trustee may in all events rely on such evidence concerning the
entity’s solvency as may be furnished to Trustee and that provides Trustee with
a reasonable basis for making a determination concerning the entity’s solvency.
 
(3)           If at any time Trustee has determined that PICO or a participating
affiliate is Insolvent, Trustee shall discontinue payments to employees or their
beneficiaries and shall hold the assets of the Trust for the benefit of such
entity’s general creditors.  The Trust assets set aside for the benefit of the
Insolvent entity’s general creditors shall not exceed the Insolvent entity’s
proportionate interest in the Trust.  The Insolvent entity’s proportionate
interest in the Trust shall be determined in accordance with the ratio of Trust
assets held for the benefit of the Insolvent entity’s employees to the total
assets of the Trust.  Nothing in this Trust Agreement shall in any way diminish
any rights of employees or their beneficiaries to pursue their rights as general
creditors of the Insolvent entity with respect to benefits due under the
Deferral Agreement or otherwise.
 
(4)           Trustee shall resume the payment of benefits to employees or their
beneficiaries in accordance with Section 2 of this Trust Agreement only after
Trustee has determined that PICO and/or the participating affiliate (as
applicable) are not Insolvent (or are no longer Insolvent).
 
(c)           Provided that there are sufficient assets, if Trustee discontinues
the payment of benefits from the Trust pursuant to Section 3(b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to
employees or their beneficiaries under the terms of the Deferral Agreements for
the period of such discontinuance, less the aggregate amount of any payments
made to employees or their beneficiaries by PICO (or any affiliate) in lieu of
the payments provided for hereunder during any such period of discontinuance.
 
Section 4.                       PAYMENTS TO PICO.
 
Except as provided in Section 3 hereof after the Trust has become irrevocable,
PICO shall have no right or power to direct Trustee to retain to PICO or to
divert to others any of the Trust assets before all payment of benefits have
been made to employees and their beneficiaries pursuant to the terms of the
Deferral Agreement.  Notwithstanding the preceding sentence, the Trustee may
reimburse PICO (or any affiliate) for benefits paid directly by PICO (or any
affiliate) to employees and beneficiaries.
 
Section 5.                      INVESTMENT AUTHORITY.
 
PICO shall provide investment direction to the Trustee.  All rights associated
with assets of the Trust shall be exercised by Trustee or the person designated
by Trustee, and shall in no event be exercisable by or rest with
employees.  Notwithstanding the preceding sentence, PICO may permit employees
who have entered into Deferral Agreements to select specific investments for
such deferred amounts, subject to its approval in accord with the attached
Exhibit A.  Trustee shall be notified if such delegation of investment direction
has been made to the employees.  In the event that PICO (or its designee) shall
fail to provide investment direction, Trustee shall invest the assets of the
Trust in federally insured savings accounts or certificates of deposits (in
amounts not in excess of insured limits) or in a money market mutual fund.
 
Section 6.                      DISPOSITION OF INCOME.
 
During the term of this Trust, all of the income received by the Trust shall be
accumulated in the Trust.
 
Section 7.                              ACCOUNTING BY TRUSTEE.
 
Trustee shall keep accurate and detailed records of all investments, receipts,
disbursements, and all other transactions required to be made, including such
specific records as shall be agreed upon in writing between PICO and
Trustee.  Within thirty (30) days following the close of each calendar year and
within thirty (30) days after the removal or resignation of the Trustee, Trustee
shall deliver to PICO a written account of its administration of the Trust
during such year or during the period from the close of the last preceding year
to the date of such removal or resignation, setting forth all investments,
income, receipts, disbursements and other transactions effected by it, including
a description of all securities and investments purchased and sold with the cost
or net proceeds of such purchases or sales, and showing all cash, securities and
other property held in the Trust at the end of such year or as of the date of
such removal or resignation, as the case may be.
 
Section 8.                      RESPONSIBILITY OF TRUSTEE.
 
(a)           Trustee shall act with the care, skill prudence and diligence
under the circumstances then prevailing that a prudent person acting in like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims, provided, however, that
Trustee shall incur no liability to any person for any action taken pursuant to
a direction, request or approval given by PICO which is contemplated by, and in
conformity with, the terms of this Trust and is given in writing by PICO.  In
the event of a dispute between PICO and a party, Trustee may apply to a court of
competent jurisdiction to resolve the dispute.
 
(b)             If Trustee undertakes or defends any litigation or threatened
litigation arising in connection with this Trust, PICO agrees to indemnify
Trustee against Trustee’s costs, expenses and liabilities (including without
limitation, attorneys’ fees and expenses) relating thereto and to be primarily
liable for such payments.  If PICO does not pay such costs, expenses and
liabilities in a reasonably timely manner, Trustee may obtain payment from the
Trust.  Notwithstanding the preceding sentences, in no event shall PICO
indemnify Trustee (nor shall any payments be made from the Trust on behalf of
Trustee) if the Trustee is determined to have acted negligently or with
misconduct in carrying out its duties with respect to the Trust.
 
(c)                      Trustee may consult with legal counsel (who may also be
counsel for PICO generally) with respect to any of its duties or obligations
hereunder.
 
(d)                      Trustee may hire agents, accountants, actuaries,
investment advisors, financial consultants or other professionals to assist it
in performing any of its duties or obligations hereunder.  Unless approved in
advance by PICO, Trustee shall pay the fees and expenses relating to hiring of
such agents, accountants and other profession.  Reasonable and customary
expenses may be incurred by Trustee without approval.
 
(e)           Trustee shall have, without exclusion, all powers conferred on
Trustees by applicable law, unless expressly provided otherwise herein,
provided, however, that if an balance policy is held as an asset of the Trust,
Trustee shall have no power to name a beneficiary of an insurance policy other
than the Trust, to assign such policy (as distinct from conversion of such
policy to a different form) other than to a successor Trustee, or to loan to any
person the proceeds of any borrowing against such policy.
 
(f)           Notwithstanding any powers granted to Trustee pursuant to this
Trust Agreement or to applicable law, Trustee shall not have any power that
could give this Trust the objective of carrying on a business and dividing the
gains therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.
 
Section 9.                      COMPENSATION AND EXPENSES  OF TRUSTEE.
 
PICO shall pay all administrative and Trustee’s fees and approved expenses
relating to the operation of the Trust.  If not so paid, the fees and expenses
shall be paid from the Trust.  However, all brokerage commissions shall be
charged to the employee’s account for whom the trade was made.
 
Section 10.                                RESIGNATION AND REMOVAL OF TRUSTEE.
 
(a)                      Trustee may resign at any time by written notice to
PICO, which shall be effective thirty (30) days after receipt of such notice
unless PICO and Trustee agree otherwise.
 
(b)           Trustee may be removed by PICO on thirty (30) days notice or upon
shorter notice accepted by Trustee.
 
(c)           Upon resignation or removal of Trustee and appointment of a
successor Trustee, all assets shall subsequently be transferred to the successor
Trustee, The transfer shall be completed within thirty (30) days after receipt
of notice of resignation, removal or transfer, and upon receipt by the Trustee
of all proper documentation unless PICO extends the time limit.
(d)           If Trustee resigns or is removed, a successor shall be appointed,
in accordance with Section 11 hereof, by the effective date of resignation or
removal under paragraph(s) (a) or (b) of this Section, If no such appointment
has been made, Trustee may apply to a court of competent jurisdiction for
appointment of a successor or for instructions. All expenses of Trustee in
connection with the proceeding shall be allowed as administrative expenses of
the Trust.
 
Section 11.                                APPOINTNMENT OF SUCCESSOR.
 
(a)                      If Trustee resigns or is removed in accordance with
Section 10(a) or (b) hereof, PICO may appoint any third party, such as a bank
trust department or other party that may be granted trustee powers under state
law, as a successor to replace Trustee upon resignation or
removal.  Notwithstanding the preceding sentence, if the Trustee resigns or is,
removed within one (1) year of a Change in Control of PICO, the Trustee shall
select the Successor Trustee.  The appointment shall be effective when accepted
in writing by the new Trustee, who shall have all of the rights and powers of
the former Trustee, including ownership rights in the Trust assets. The former
Trustee shall execute any instrument necessary or reasonably requested by PICO
or the successor Trustee to evidence the transfer.
 
(b)             The successor Trustee need not examine the records and acts of
any prior Trustee.  The successor Trustee shall not be responsible for and PICO
shall indemnify and defend the successor Trustee from any claim or liability
resulting from any action or inaction of any prior Trustee or from any other
past event, or any condition existing at the time it becomes successor’
Trustee.  Notwithstanding the preceding sentence, this indemnification shall not
include liability resulting from actions or inactions of the successor Trustee
after it becomes aware (or should have become aware) of any past event or other
condition that requires corrective action on the part of the successor Trustee.
 
Section 12.                                AMENDMENT OR TERMINATION.
 
(a)           This Trust Agreement may be amended by a written instrument
executed by Trustee and PICO.  Notwithstanding the foregoing, no such amendment
shall conflict with the terms of the Deferral Agreement or shall make the Trust
revocable after it has become irrevocable in accordance with Section I (b)
hereof In addition, no such amendment shall alter the terms of the Trust
relating to the special requirements imposed hereunder on or after a Change of
Control of PICO without the written approval of employees who have entered into
Deferral Agreements.
 
(b)           The Trust shall not terminate until the date on which employees
and their beneficiaries are no longer entitled to benefits pursuant to the terms
of their Deferral Agreements.  Upon termination of the Trust, any sets remaining
in the Trust after distribution of all benefits to employees’ beneficiaries
shall be returned to PICO.
 
Section 13.                                MISCELLANEOUS.
 
(a) Any provision of this Trust Agreement prohibited by law shall be ineffective
to the extent of any such prohibition, without invalidating the remaining
provisions hereof.
 
(b) Benefits payable to employees and their beneficiaries under this Trust
Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process.
 
(c) This Trust Agreement shall be governed by and construed in accordance with
the laws of California.
Section 14.                                EFFECTIVE DATE
 
The effective date of this Trust Agreement shall be December 31, 1997.
 

